Citation Nr: 1828372	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by heartburn.

2.  Entitlement to service connection for a respiratory condition, claimed as asthma.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1990 to May 1991.  He also had subsequent periods of service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in June 2017, where it was remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran with its development.  Unfortunately, however, the development requested in the June 2017 remand was not accomplished satisfactorily; thus, another remand of these claims is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs, as a matter of law, when it fails to ensure compliance with a remand directive).


REMAND

Pursuant to the Board's June 2017 remand instructions, the Veteran was afforded VA compensation examinations to address the nature and etiology of his claimed disabilities.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  However, after reviewing the July 2017 (hearing loss) and August 2017 (other claimed conditions) examination reports, the Board finds that the Veteran should be provided with new examinations and new opinions should be obtained.  Pertinently, the examiner provided negative nexus opinions, but failed to address in any way the Veteran's competent reports of injury during service or his reports of experiencing relevant symptoms ever since.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service, also even since, because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology).  As a result, another remand of these claims is required to correct these deficiencies since there has not been the required compliance, even the acceptable substantial compliance, with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additionally, as the Board is remanding these claims for further development, the AOJ should also obtain the records of all relevant treatment [VA and private] the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for the appropriate VA medical examinations addressing the nature and etiology of his claimed disability manifested by heartburn [currently diagnosed as GERD]; migraine headaches; low back condition; respiratory condition [claimed as asthma; currently diagnosed as COPD]; and, hearing loss.  His claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  The appropriate examiner is requested to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability manifested by heartburn, including GERD, which is etiologically related to his active military service.

(b)  Alternatively, is it at least as likely as not that the Veteran's claimed disability manifested by heartburn, including GERD, is proximately due to or aggravated by his service-connected polyarthralgia, including medication prescribed to treat this condition?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner finds that the Veteran's service-connected polyarthralgia has aggravated his claimed disability manifested by heartburn, including GERD, then the examiner should, to the extent possible, quantify the additional disability resulting from the aggravation.  In other words, the examiner is asked to compare the current impairment to what the Veteran had as a baseline before such aggravation.

(c)  The appropriate examiner is requested to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a respiratory condition, including COPD, which is etiologically related to his active military service, including exposure to environmental toxic fumes.

(d)  The appropriate examiner is requested to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches are etiologically related to his service.

(e)  The appropriate examiner is requested to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a hearing loss disability, which is etiologically related to his active military service.

(f)  The appropriate examiner is requested to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a low back condition, which is etiologically related to his active military service.

When responding, the examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner must discuss the reasons for doing that.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested examination reports are responsive to the determinative issue of causation.  If the reports are not responsive to these claims, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

4.  After completing this and any other development deemed necessary, readjudicate the claims remaining on appeal.  If service connection remains denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




